Title: To Alexander Hamilton from Nathan Rice, 8 July 1799
From: Rice, Nathan
To: Hamilton, Alexander


My dear General
Hingham [Massachusetts] July 8th 1799

Your several favours of the 18th. 19th. & 24th. ulto. I have received. I have sent my Quarter Master to Springfield for the arms & have directed him to distribute them to the several companies at their rendesvous, many of which are in the vicinity of Springfield, & will save thereby considerable expence to the public for transportation to the regimental rendesvous. I do not yet find that any provision is made in this quarter for cartridge boxes, pray Sir how shall I obtain them? Knapsacks must be immediately necessary for the soldiers, if such could be had as would keep out the rain, being covered by some kind of skin dressd with the hair in, they would be very much preferable to painted canvass; I think in the end, by their durability they would be cheapest to the public. Canteens will be also wanted, if they are not provided already I think I can procure them cheaper where I live, than they can be obtained in any other place, as that kind of business employs most of its inhabitants. Would it not be best to have a set of Tent poles, provided, made of such wood as would be light for transportation, & in such a manner, as would prevent them injuring the Tents by pitching.
Perhaps Sir there may be an impropriety in addressing these enquiries to you, a conviction of which very forcibly impresses my mind—but Mr Jackson the Supervisor who appears in some instances to be acting, in the department to which these things belong, is destitute of authority & Instructions in many points, & will not act without them. I knew not therefore to whom I am to make application, & pray you to excuse my addressing them to you.
The Hats, as you suggested might, have arrived without cockades; I applied to the Supervisor, he had no instructions, & could not supply them—agreeable to your directions, I have contracted for a sufficient number for the regiment at eight Cents each, a sample of which I have seen. they are well made. The Tin Eagles I have also engaged, for a Cent & half each.
I have received the form of the monthly return, a copy of which I have put into the hands of the commanding officer of each company. I expect to be able to transmit you my monthly return in the course of next week.
You may be assured Sir, the most exemplary strictness shall be had in scrutinising into the state of the recruits on the definitive Muster of them, at the regimental rendezvous. As a caution to my officers I have informed them, that every disqualification for the service which shall be discovered, in a recruit, at this scrutiny, which existed at the time of his inlistment, & which it was in the power of the officer inlisting him to have known—He will be held responsible for; & for all monies he shall have paid him.
General Lincoln has inform’d me that a Mr. Francis Barker who has received letters recomendatory of him, for an appointment, needed an expression of my wishes & approbation only, in order to his meeting with success in his application. I had written at his desire to the Secretary of War in his favour & I can only now say that I believe him to be a deserving young man & would make a good Subaltern officer.
With every expression of esteem   I have the honor to be   Your Most obt Servant
N: Rice
